TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00305-CR



                                   Jesus Carvajal, Appellant


                                                v.


                                  The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
           NO. 9044016, HONORABLE BOB PERKINS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Jesus Carvajal seeks to appeal from a judgment of conviction for failing to register

as a sex offender. Sentence was imposed on March 14, 2004. There was no motion for new trial.

The deadline for perfecting appeal was therefore April 13, 2004. See Tex. R. App. P. 26.2(a)(1).

Carvajal filed what he styled his “out of time notice of appeal” on April 28, 2004. No extension of

time for filing notice of appeal was requested. See Tex. R. App. P. 26.3. We lack jurisdiction to

dispose of the purported appeal in any manner other than by dismissing it for want of jurisdiction.

See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23

(Tex. Crim. App. 1996).
              The appeal is dismissed.




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: June 24, 2004

Do Not Publish




                                               2